Butler App. No. CA97-12-248. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at pages 1-2 of the court of appeals’ Entry Granting Motion to Certify dated July 14,1998:
“The issue for certification is whether an insurer has a duty to indemnify and/or defend a homeowner/policyholder against a wrongful death claim by a non-household member wrongful death beneficiary who is not an ‘insured’ under the policy when the death involved is that of an ‘insured’ under the policy.”
The conflict case is Allstate Ins. Co. v. Thompson (Aug. 26, 1990), Stark App. No. CA-8112, unreported, 1990 WL 125481.
Sua sponte, cause consolidated with 98-1384, infra.
Lundberg Stratton, J., dissents to the acceptance of this cause.